USCA11 Case: 21-11244     Date Filed: 10/18/2021    Page: 1 of 20




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11244
                   Non-Argument Calendar
                   ____________________

SHAHRIAR ANOUSHFAR,
                                              Plaintiff-Appellant,
versus
LEXINGTON INSURANCE COMPANY,


                                           Defendant- Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 2:20-cv-00658-SPC-NPM
                   ____________________
USCA11 Case: 21-11244        Date Filed: 10/18/2021     Page: 2 of 20




2                      Opinion of the Court                 21-11244


Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
      Shahriar Anoushfar appeals the district court’s order dis-
missing his amended complaint under Federal Rule of Civil Pro-
cedure 12(b)(6) for failing to state plausible claims for which relief
could be granted. For the reasons stated below, we affirm.
    I.     FACTUAL AND PROCEDURAL BACKGROUND
        Anoushfar owned a house in Punta Gorda, Florida (the
“Property”) that he rented to a third party. Anoushfar purchased
an insurance policy (the “Policy”) from Lexington Insurance
Company to insure the Property for a one-year period, effective
July 19, 2017. The Policy affords Anoushfar various coverages,
including “Coverage A: Dwelling”—which covers the dwelling on
the Property (and structures attached thereto), as well as material
and supplies located on or next to the Property used to construct,
alter, or repair the dwelling or other structures on the Property—
with a stated limit of liability of $1,490,893.00.
      According to the amended complaint, on September 10,
2017, Hurricane Irma caused extensive windstorm damage to the
Property, “including, without limitation, physical losses to the
[Property’s] interior finish, roofing, exterior cladding, and win-
dow systems/components” (the “Loss”). As a result, the Property
became immediately uninhabitable, and Anoushfar’s tenant resid-
USCA11 Case: 21-11244       Date Filed: 10/18/2021   Page: 3 of 20




21-11244              Opinion of the Court                       3

ing in the Property vacated the premises due to the deplorable liv-
ing conditions.
        Following Hurricane Irma, Anoushfar properly notified
Lexington of the Loss, tendering the resulting insurance claim
(the “Claim”) to Lexington. Lexington acknowledged receipt of
the Claim and retained the services of a third-party adjusting
company to inspect and estimate the cost to repair the covered
damage to the Property related to the Claim. Following the third-
party inspection, Lexington adjusted the Loss and estimated that
Hurricane Irma had caused $5,452.00 in covered damage. On
November 26, 2017, a claim representative for Lexington issued a
letter to Anoushfar advising him that his Claim “ha[d] been closed
without payment” as the document at the Property “did not ex-
ceed the windstorm deductible.”
       During the timeframe leading up to Lexington’s initial ad-
justment, Anoushfar retained a professional insurance consultant
and engineering firm to prepare engineering and estimating as-
sessments. These assessments estimated the replacement cost
value (“RCV”) of the Loss to be $576,905.26. Anoushfar provided
this RCV estimate, as well as his signed and notarized statement
of proof of loss (the “POL package”) to Lexington for its evalua-
tion and consideration. Lexington did not provide a timely re-
sponse to the POL package; instead, its claim representative re-
jected the POL package, stating that Lexington did not accept that
amount of loss.
USCA11 Case: 21-11244       Date Filed: 10/18/2021    Page: 4 of 20




4                     Opinion of the Court                21-11244

       Based on Lexington’s denial of payment, the parties’ “clear
and unequivocal disagreement over the amount of the Loss,” and
Lexington’s ongoing failure to further adjust the Claim upon re-
ceiving the POL package, Anoushfar demanded binding appraisal
proceedings in accordance with the Policy’s Appraisal clause. The
Policy’s Appraisal clause provides, in relevant part:
      If you and we fail to agree on the amount of loss, ei-
      ther may demand an appraisal of the loss. In this
      event, each party will choose a competent and im-
      partial appraiser within 20 days after receiving a
      written request from the other. The two appraisers
      will choose an umpire. If they cannot agree upon an
      umpire within 15 days, you or we may request that
      the choice be made by a judge of a court of record in
      the state where the “residence premises” is located.
      The appraisers will separately set the amount of loss.
      If the appraisers submit a written report of an
      agreement to us, the amount agreed upon will be
      the amount of loss. If they fail to agree, they will
      submit their differences to the umpire. A decision
      agreed to by any two will set the amount of loss. . . .
Additionally, on May 4, 2018, Anoushfar filed a Civil Remedy No-
tice of Insurer Violations (“CRN”). After receiving the CRN, Lex-
ington agreed to appraisal. While the claim was pending and ap-
praisal was ongoing, Anoushfar could no longer make mortgage
payments on the Property and sold it in “as is” condition on Sep-
tember 26, 2018, at a great financial loss.
USCA11 Case: 21-11244       Date Filed: 10/18/2021     Page: 5 of 20




21-11244               Opinion of the Court                        5

       On October 16, 2018, the appraisal panel concluded its de-
liberations and issued an appraisal award—signed by Anoushfar’s
appraiser and the umpire—for the damage to the Property at
$547,455.95 for its replacement cost and $504,173.54 for its actual
cash value. In other words, the amount of the Loss was valued, at
most, almost $30,000 less than the $576,905.26 that Anoushfar’s
professional insurance consultant and engineering firm estimated
the RCV of the Loss to be prior to the appraisal. Additionally, in
the appraisal award form, three categories—“Ordinance & Law,”
“Personal Property,” and “Loss of Use/ALE”—were labeled “TO
BE DETERMINED.” Six days after the award was issued, Lexing-
ton paid Anoushfar $420,614.94—the replacement cost minus de-
preciation and the Policy’s deductible of $74,544.65.
       Following the issuance of the appraisal award, Anoushfar,
believing that the appraisal award was more than half of the
Property’s tax value, hired an engineer to opine on whether the
Loss as to the Property was a “total loss” under the Policy.
Anoushfar, however, did not raise the question of whether the
damage to the Property constituted a “total loss” during the ap-
praisal process. Anoushfar’s engineer determined that, under the
facts and circumstances, the Property had suffered a “total loss.”
Based on his reading of the Policy, Anoushfar requested Lexing-
ton to pay the remaining balance of the Policy’s Coverage A for
the total loss or, alternatively, to submit to appraisal on the ques-
tion of whether the Loss was a “total loss.” Lexington, however,
USCA11 Case: 21-11244       Date Filed: 10/18/2021     Page: 6 of 20




6                      Opinion of the Court                21-11244

refused to pay any additional amount and also rejected his request
for another appraisal on the total loss question.
        On July 10, 2020, Anoushfar filed a complaint against Lex-
ington in Florida court. Lexington removed the action to federal
district court on the basis of diversity.
        Subsequently, Anoushfar filed his amended (and the opera-
tive) complaint on October 6, 2020. In his amended complaint,
Anoushfar raised four claims. In Count I, Anoushfar sought spe-
cific performance in the form of an order compelling Lexington to
engage in appraisal proceedings on the total loss question. In
Count II, he sought a declaratory judgment as to the parties’
rights, duties, and responsibilities under the Policy with respect to
the Loss and the question of whether it constituted a total loss
under the Policy, as there was “an ongoing and justiciable dis-
pute” between him and Lexington “with respect to the
type/extent of coverages, coverage benefits, and/or contractual
remedies due to [him] under the Policy’s terms and provisions in
light of the particular facts and circumstances of the Loss” and the
question of whether there was a total loss. In Count III, he
claimed that Lexington breached its contract with him by failing
to agree to an appraisal panel’s consideration of the total loss
question or by failing to pay him the Policy’s limits after his engi-
neer determined that the Loss constituted a total loss under the
Policy. And, in Count IV, Anoushfar alleged that Lexington’s
post-Loss, pre-appraisal conduct constituted bad faith in violation
of Florida law.
USCA11 Case: 21-11244       Date Filed: 10/18/2021     Page: 7 of 20




21-11244               Opinion of the Court                        7

       Lexington moved to dismiss the amended complaint for
failure to state a plausible claim under Rule 12(b)(6), primarily ar-
guing that the appraisal process resolved all the issues between
the parties as to the Loss and that Florida law does not allow a
party to compel a second appraisal of a claim absent allegations of
fraud or other limited instances. Lexington further argued that
the bad faith claim in Count IV was premature. The district court
then held a hearing on Lexington’s motion.
       Then, on March 16, 2021, the district court granted Lexing-
ton’s motion to dismiss. The district court first noted that there
was no dispute that the parties had fully litigated the Loss before
the appraisal panel, which agreed with Anoushfar that the loss ex-
ceed $500,000. The district court explained that Anoushfar’s the-
ory that he did not realize until the appraisal award that the dam-
age was so extensive to the Property that it might constitute a to-
tal loss under the Policy was not plausible, given his own inde-
pendent appraisal of the damage before the appraisal process be-
gan estimated the Loss to be $30,000 higher than the appraisal
panel awarded. The court found that once “his initial damage es-
timate found a loss of nearly $600,000, Anoushfar should have re-
alized that the damage constituted more than half of the taxable
value of the property” and that because he failed to present the
total loss issue to the appraisal panel, he could not receive “an-
other bite at the apple.”
       The district court then turned to Anoushfar’s argument
that the Policy was ambiguous because it did not specifically pro-
USCA11 Case: 21-11244       Date Filed: 10/18/2021    Page: 8 of 20




8                      Opinion of the Court               21-11244

vide for a single appraisal and because the appraisal award provid-
ed that other items were “to be determined.” The court ex-
plained that there were few decisions on point, but relied on Noa
v. Florida Insurance Guarantee Association, 215 So. 3d 141 (Fla.
Dist. Ct. App. 2017), in which the Florida appellate court declined
to order a new appraisal of an insured’s new claim based on a pol-
icy’s “ordinance and law” coverage because the original appraisal
award necessarily included the panel’s expert judgment as to
whether any ordinance or law required more extensive repairs.
The district court determined that, similar to Noa, “whether the
damage to Anoushfar’s property constituted a total loss . . . was
within the appraisal panel’s expertise and should have been baked
into their computations.” The court noted that if Anoushfar be-
lieved he submitted additional losses under the Policy, and Lex-
ington denied coverage for those losses, he could perhaps litigate
that issue. But the district court explained that his claim was Lex-
ington breached the Policy by failing to agree to a second apprais-
al and that the Policy did not support this claim. And because
“[m]ost of Anoushfar’s declaratory-judgment and specific-
performance claims depend[ed] on his breach-of-contract theory,”
the court found that they likewise failed. And, while Anoushfar
asked for a declaratory judgment of the amount of the alleged to-
tal loss, the court explained that the request was premature be-
cause there was no allegation that Lexington had finally denied
coverage for the alleged total loss. As such, the district court
found Counts I, II, and III failed to state claims on which relief
could be granted and dismissed those claims with prejudice. As to
USCA11 Case: 21-11244           Date Filed: 10/18/2021   Page: 9 of 20




21-11244               Opinion of the Court                         9

Count IV, the district court found it had no jurisdiction over the
claim and dismissed it without prejudice, as Anoushfar had con-
ceded that the bad faith claim did not present a ripe controversy.
      This appeal ensued.
                 II.    STANDARD OF REVEIW
       We review an order granting a motion to dismiss de novo,
taking as true the facts alleged in the complaint. James River Ins.
Co. v. Ground Down Eng’g, Inc., 540 F.3d 1270, 1273–74 (11th
Cir. 2008). To survive dismissal under Rule 12(b)(6), the plaintiff’s
complaint “must plead ‘enough facts to state a claim to relief that
is plausible on its face.’” Boyle v. City of Pell City, 866 F.3d 1280,
1286 (11th Cir. 2017) (quoting Ray v. Spirit Airlines, Inc., 836 F.3d
1340, 1347–48 (11th Cir. 2016)). “A claim is facially plausible
when the plaintiff pleads sufficient facts to allow the court to draw
the reasonable inference that the defendant is liable for the alleged
misconduct.” Id. Additionally, we review de novo questions of
contract interpretation, and “[b]ecause insurance policies are con-
sidered contracts, ‘[i]nterpretation of insurance policy language is
[also] a matter of law, subject to de novo review.” Hegel v. First
Liberty Ins. Corp., 778 F.3d 1214, 1219 (11th Cir. 2015) (second
and third alterations in original) (quoting Graber v. Clarendon
Nat’l Ins. Co., 819 So. 2d 840, 842 (Fla. Dist. Ct. App. 2002)).
                         III.      ANALYSIS
      On appeal, Anoushfar argues that the district court erred in
dismissing his amended complaint. Anoushfar contends that: (1)
USCA11 Case: 21-11244        Date Filed: 10/18/2021     Page: 10 of 20




10                      Opinion of the Court                 21-11244

his amended complaint sufficiently pleaded claims for breach of
contract, specific performance, and declaratory judgment; (2) the
appraisal award was not, nor intended to be, the final resolution
of Lexington’s obligations as to the Loss; and (3) the question of
total loss was not ripe for evaluation before the appraisal panel
until after it issued the appraisal award.
       Under Federal Rule of Civil Procedure 8(a)(2), a complaint
must contain a “short and plain statement of the claim showing
that the pleader is entitled to relief.” For a complaint to survive a
Rule 12(b)(6) motion to dismiss, it “must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim
has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the de-
fendant is liable for the misconduct alleged.” Id. “[M]ere conclu-
sory statements[ ] do not suffice.” Gill ex rel. K.C.R. v. Judd, 941
F.3d 504, 514 (11th Cir. 2019) (alterations in original) (quoting Iq-
bal, 556 U.S. 504, 514 (11th Cir. 2019)). And “when exhibits at-
tached to a complaint ‘contradict the general and conclusory alle-
gations of the pleading, the exhibits govern.’” Id. (quoting Griffin
Indus., Inc. v. Irvin, 4986 F.3d 1189, 1206 (11th Cir. 2007))
       Under Florida law, the purpose of appraisal clauses in in-
surance policies is to “provide a mechanism for prompt resolution
of claims and discourage the filing of needless lawsuits.” First
Protective Ins. Co. v. Hess, 81 So. 3d 482, 485 (Fla. Dist. Ct. App.
USCA11 Case: 21-11244       Date Filed: 10/18/2021    Page: 11 of 20




21-11244               Opinion of the Court                       11

2011) (quoting Fla. Ins. Guar. Ass’n v. Olympus Ass’n, 34 So. 3d
791, 794 (Fla. Dist. Ct. App. 2010)); see also Federated Nat’l Ins.
Co. v. Esposito, 937 So. 2d 199, 201–02 (Fla. Dist. Ct. App. 2006);
State Farm Fire & Cas. Co. v. Middleton, 648 So. 2d 1200, 1201–02
(Fla. Dist. Ct. App. 1995). When an insurer “admits that there is a
covered loss [under an insurance policy with an appraisal clause],
but there is a disagreement on the amount of loss it is for the ap-
praisers to arrive at the amount to be paid.” See Johnson v. Na-
tionwide Mut. Ins. Co., 828 So. 2d 1021, 1025 (Fla. 2002) (empha-
sis in original) (quoting Gonzalez v. State Farm Fire & Cas. Co.,
805 So. 2d 814, 816 (Fla. Dist. Ct. App. 2000)); Noa, 215 So. 3d at
143 (“While issues concerning coverage challenges are exclusively
for the courts, the appraisers are charged with determining the
amount of the loss when an insurer admits there is a covered loss
and there is a disagreement regarding the amount of the loss.”).
Thus, “the dollar value agreed upon by the appraisal process will
be binding upon both parties.” Fla. Ins. Guar. Ass’n, 34 So. 3d at
795 (quoting State Farm Fire & Cas. Co. v. Licea, 685 So. 2d 1285,
1287–88 (Fla. 1996)).
       “Appraisers are expected to act on their expertise . . . [and]
need to meet only to iron out any differences in their opinions.”
Allstate Ins. Co. v. Martinez, 790 So. 2d 1151, 1152 (Fla. Dist. Ct.
App. 2001); accord Allstate Ins. Co. v. Suarez, 786 So. 2d 645, 647
(Fla. Dist. Ct. App. 2001) (“[A]ppraisers are generally expected to
act on their own skill and knowledge . . . . (quoting Liberty Mut.
Fire Ins. Co. v. Hernandez, 735 So. 2d 587, 588–89 (Fla. Dist. Ct.
USCA11 Case: 21-11244       Date Filed: 10/18/2021    Page: 12 of 20




12                     Opinion of the Court                21-11244

App. 1999))). “[I]n evaluating the amount of loss, an appraiser is
necessarily tasked with determining both the extent of covered
damage and the amount to be paid for repairs.” Cincinnati Ins.
Co. v. Cannon Ranch Partners, Inc., 162 So. 3d 140, 143 (Fla. Dist.
Ct. App. 2014) (emphasis in original). Therefore, “the question of
what repairs are needed to restore a piece of covered property is a
question relating to the amount of ‘loss’ and not coverage.” Id.
       Here, Lexington admitted that the Loss was a covered loss
under the Policy. The Policy’s Appraisal clause provides that,
when the parties fail to agree on the amount of loss, either may
demand an appraisal of the loss. Once the appraisal process
commences, each party’s appraiser “will separately set the
amount of loss,” and “[i]f they fail to agree, they will submit their
differences to the umpire.” And a decision agreed to by any two
of the two appraisers and the umpire “will set the amount of the
loss.” Anoushfar invoked the Appraisal clause, and the parties
proceeded to appraisal as to the Loss to the Property. Upon con-
clusion of the appraisal process, the appraisal panel issued an
award valuing the damage to the Property at $547,455.95 for its
replacement cost and $504,173.54 for its actual cash value. And
Lexington paid Anoushfar $420,614.94 following the appraisal
award.
       The district court concluded that Anoushfar should have
presented the total-loss issue to the appraisal panel and was not
entitled to a second appraisal to present the issue. In determining
that the total loss issue was “baked into” the appraisal process, the
USCA11 Case: 21-11244      Date Filed: 10/18/2021    Page: 13 of 20




21-11244               Opinion of the Court                      13

district court relied upon Noa. In Noa, the insured filed a claim
with his insurer for damage to his roof caused by Hurricane Wil-
ma. 215 So. 3d at 142. The parties went to appraisal, and the ap-
praisal panel determined the amount of loss, which the insurer
paid. Id. Less than a month after the appraisal award was entered
and the award amount was paid to the insured, the insured’s roof-
ing contractor submitted a permit application to repair 30% of the
roof. Id. However, Miami’s building and zoning authority re-
jected the application, as the local building code did not allow for
more than 25% of the total roof area to be repaired unless the en-
tire roofing system or roof section complied with the current
code. Id. at 142–43. Because the insured’s roof did not comply
with the current code, the insured’s contractor prepared, and the
insured signed, a contract for a full new roof. Id. at 143. The in-
sured subsequently submitted the contract to the insurer with a
request for funding the additional amount required as a result of
the ordinance, but the insurer denied the additional claim. Id.
The insured filed a suit in Florida court, and the state trial court
ultimately denied the insured’s motion for a new appraisal regard-
ing the additional claim for an ordinance and law award. Id.
      On appeal, the Florida appellate court declined to order a
new appraisal. See id. at 143–44. The court explained that “to
perform competently as an appraiser for this purpose, . . . logic
and common sense require that an appraiser must have experi-
ence in the estimation of materials and labor costs for the repair
and replacement of damaged property.” Id. at 143. The court
USCA11 Case: 21-11244      Date Filed: 10/18/2021    Page: 14 of 20




14                    Opinion of the Court                21-11244

further explained that, for roof work, appraisers must consider the
applicable building codes in estimating repair and replacement
costs. Id. In other words, this was “an area for professional con-
struction industry expertise and should be ‘baked into’ the ap-
praisers’ and umpire’s computations, and not left open for a re-
appraisal or for a determination by the court.” Id. Turning to the
case before it, the appellate court stated that whether a building
code provision requirements placement of an entire roof if over
25% of it must be replaced was a “regulatory requirement[]
known to, or knowable by, construction professionals and to be
taken into account in computing the cost of the work” when con-
ducting the appraisal. Id. While the appraisal award noted that
“Law & Ordinance” was not appraised, the court determined that
the notation did not mean that the appraisal was “subject to cir-
cumvention a month later if the insured can just find a roofing
contractor to sign a proposal stating that [more than 25%] of the
roof needs replacement.” Id. at 144. The court explained that
“[t]o hold otherwise would allow the insured’s post-appraisal
roofing contractor to step into the adjustment process as a super-
umpire whose opinion supersedes the appraisal and requires a
new round of valuation estimates.” Id.
       While this case does not involve an “Ordinance & Law”
coverage provision, we agree with the district court that Noa’s
reasoning is applicable here. Whether the damage to Anoushfar’s
Property constituted a total loss was within the appraisal panel’s
expertise and should have been baked into their computations.
USCA11 Case: 21-11244        Date Filed: 10/18/2021     Page: 15 of 20




21-11244                Opinion of the Court                        15

Additionally, prior to the appraisal, Anoushfar retained a profes-
sional insurance consultant and engineering firm to estimate the
RCV of the damage to the Property and received an estimate of
$576,905.26, which was, at most, almost $30,000 less than the
amount of the Loss the appraisal panel determined. In other
words, Anoushfar’s claim that he did not realize until after the
appraisal award that the damage to the Property could constitute
a “total loss” is not plausible. Thus, Anoushfar should have raised
the total loss issue to the appraisal panel in the first instance, and,
as the district court explained, by “having failed to do so [he] can-
not receive another bite at the apple.” To hold otherwise, we
would allow Anoushfar’s “post-appraisal [engineer] to step into
the adjustment process as a super-umpire whose opinion super-
sedes the appraisal and requires a new round of valuation esti-
mates.” See id.
       Additionally, Anoushfar contends that the “to be deter-
mined” language in the “Ordinance & Law,” “Personal Property,”
and “Loss of Use/ALE” coverage categories on the appraisal
award form means that the appraisal panel intended to hold fu-
ture proceedings upon all aspects of the award. Based on the facts
of the case, we disagree. We first note that Anoushfar has not al-
leged that the “total loss” would fall under either the “Personal
Property” or the “Loss of Use/ALE” coverage categories. And, as
Anoushfar admits in his reply brief, he does not seek coverage
USCA11 Case: 21-11244            Date Filed: 10/18/2021         Page: 16 of 20




16                         Opinion of the Court                       21-11244

under “Ordinance & Law.” 1 Rather, he seeks to be paid the re-
maining balance of the Policy’s amount for “Coverage A: Dwell-
ing” for the Loss to the Property, which was already evaluated by
the appraisal panel.
       Below, the district court, relying on Noa, explained that
“[t]he fact that some items on the appraisal form are ‘to be deter-
mined’ does not imply that the appraisal panel will reconvene to
determine those amounts.” Cf. id. at 143 (declining to order a new
appraisal where the notation on the appraisal award stated that
“Law & Ordinance” was not appraised). But, even assuming for
the sake of Anoushfar’s argument that the appraisal award was
not final as to the “Ordinance & Law,” “Personal Property,” and
“Loss of Use/ALE” coverage categories such that he could go to
appraisal on those categories, he cannot reopen the appraisal to
present an issue he could have previously raised to the appraisal




1 Additionally, as Lexington notes in its answer brief, the “Ordinance Or
Law” section of the Policy provides that that an insured “may use up to 10%
of the limit of liability that applies to Coverage A for the increased costs [the
insured] incur[s] due to the enforcement of” certain types of ordinances and
laws. (emphasis added). However, based on the amended complaint’s alle-
gations, Anoushfar did not incur such costs; instead, he sold the Property in
“as is” condition before the appraisal process began. Therefore, it appears
that, even if Anoushfar claimed that the total loss fell under the “Ordinance
Or Law” coverage category, he would not be entitled to an amount under
that category, as he never incurred the increased cost of construction.
USCA11 Case: 21-11244           Date Filed: 10/18/2021       Page: 17 of 20




21-11244                  Opinion of the Court                             17

panel on losses the panel already considered and determined an
appraisal award for. 2 See id. at 144.
       Turning to Anoushfar’s claims, we agree with the district
court that Anoushfar failed to state plausible claims to survive
Lexington’s Rule 12(b)(6) motion to dismiss. As to the breach of
contract claim, for the reasons discussed above, Lexington did not
breach the Policy’s Appraisal clause by not paying Anoushfar the
remainder of the Policy’s limits for Coverage A or going to a sec-
ond appraisal panel on determining whether the Loss to the
Property constituted a total loss under the Policy. As such, he has
not stated a plausible breach of contract claim.
        As to the specific performance claim, under Florida law,
“[s]pecific performance shall only be granted when 1) the plaintiff
is clearly entitled to it, 2) there is no adequate remedy at law, and
3) the judge believes that justice requires it.” Castigliano v.

2 We also find Anoushfar’s reliance on Jossfolk v. United Property & Casual-
ty Insurance Co., 110 So. 3d 110 (Fla. Dist. Ct. App. 2013), misplaced. The
Florida appellate court in Jossfolk was faced with an award stating that “Or-
dinance and Law” was “not appraised.” Id. at 112. Following the award, the
insured was forced to replace the entire roof, as a local ordinance prevented
him from replacing only a portion of the roof. See id. The Jossfolk court
determined that the appraisal panel had not denied coverage for “Ordinance
and Law,” as the claim thereunder was not “incurred” at the time of the ap-
praisal. See id. at 113. Unlike Jossfolk, however, Anoushfar is not seeking
ordinance and law coverage but is instead seeking to present an issue—the
total loss question—to another appraisal panel when (1) the total loss ques-
tion was “baked into” the appraisers’ computations and (2) he could have
presented the issue during the first appraisal. See Noa, 215 So. 3d at 143–44.
USCA11 Case: 21-11244       Date Filed: 10/18/2021    Page: 18 of 20




18                     Opinion of the Court                21-11244

O’Connor, 911 So. 2d 145, 148 (Fla. Dist. Ct. App. 2005). Here,
Anoushfar seeks specific performance in the form of an order
compelling Lexington to engage in appraisal proceedings on the
total loss question. However, as discussed above, he is not clearly
entitled to a second appraisal on the total loss question, given that
the issue was “baked into” the appraisal award and that he could
have explicitly raised the issue to the previous appraisal panel.
Therefore, he has not stated a plausible claim for relief as to the
specific performance.
        Turning to the declaratory judgment claim, the Declarato-
ry Judgment Act provides that “[i]n a case of actual controversy,”
a court, “upon the filing of an appropriate pleading, may declare
the rights and other legal relations of any interested party seeking
such declaration, whether or not further relief is or could be
sought.” 28 U.S.C. § 2201(a). A “case of actual controversy” re-
fers to the type of “Cases” and “Controversies” justiciable under
Article III of the United States Constitution. MedImmune, Inc. v.
Genentech, Inc., 549 U.S. 118, 127 (2007). To determine whether
there is a case of actual controversy, courts look to “whether the
facts alleged, under all the circumstances, show that there is a
substantial controversy, between parties having adverse legal in-
terests, of sufficient immediacy and reality to warrant the issuance
of a declaratory judgment.” Id. (quoting Md. Cas. Co. v. Pac.
Coal & Oil Co., 312 U.S. 270, 273 (1941)). In deciding whether to
consider a declaratory judgment claim, a court is left with “an
ample degree of discretion.” Kerotest Mfg. Co. v. C-O-Two Fire
USCA11 Case: 21-11244       Date Filed: 10/18/2021     Page: 19 of 20




21-11244               Opinion of the Court                        19

Equip. Co., 342 U.S. 180, 183–84 (1952); accord Wilton v. Seven
Falls Co., 515 U.S. 277, 288 (1995) (“Consistent with the nonoblig-
atory nature of the remedy, a district court is authorized, in the
sound exercise of its discretion, to stay or to dismiss an action
seeking a declaratory judgment before trial or after all arguments
have drawn to a close.”).
        For similar reasons as the breach of contract and specific
performance claims, we find that the district court did not err in
exercising its discretion and dismissing Anoushfar’s declaratory
judgment claim. As the district court recognized, Anoushfar
sought a declaration that he is entitled to another appraisal pro-
ceeding under the Policy to raise the total loss issue or, alterna-
tively, that he is entitled to all insurance benefits owed to him as a
result of the Loss, including the amount he claims that he is owed
under the Policy for the Loss being a “total loss.” But, as dis-
cussed above, the total loss issue was “baked into” the appraisal
panel’s computations and, given the facts of the case, Anoushfar
could have presented the issue to the panel during that appraisal.
See Noa, 215 So. 3d at 143–44. As such, he is not entitled to an-
other appraisal to determine whether the Loss to the Property
constitutes a total loss under the Policy.
       As Anoushfar has failed to state plausible claims for relief as
to his specific performance, declaratory judgment, and breach of
contract claims, the district court did not err in granting Lexing-
ton’s motion to dismiss under Rule 12(b)(6).
USCA11 Case: 21-11244       Date Filed: 10/18/2021    Page: 20 of 20




20                     Opinion of the Court               21-11244

                      IV.    CONCLUSION
       For the foregoing reasons, we affirm the district court’s or-
der dismissing Anoushfar’s amended complaint.
      AFFIRMED.